         Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION

WILLIAM WHITFIELD HYMAN and
NATALIE HYMAN                                                               PLAINTIFFS

V.                            CASE NO. 2:18 CV-2138

THE CITY OF WALNUT RIDGE, et al.                                            DEFENDANTS




        PLAINTIFFS’ BRIEF IN SUPPORT OF RESPONSE IN OPPOSITION TO
               DEFENDANT’S MOTION TO DISMISS COMPLAINT
        COMES now the Plaintiffs, by and through their attorney, Kesha Chiappinelli, in support
of their Response in Opposition to Defendant’s Motion to Dismiss Complaint, state:
     A. Government Facebook Pages Are Not Government Speech
        Before addressing the Defendant’s reliance on “government speech” for the First

Amendment violations, it is important to note that Arkansas Courts have never relied on the

“government speech” doctrine in any recorded caselaw to date. Therefore, this defense would not

be applicable to the state law claims. The “government speech” doctrine is incredibly limited,

and the Supreme Court has recognized the dangers of misuse: “This Court exercises great

caution in extending its government-speech precedents, for if private speech could be passed off

as government speech by simply affixing a government seal of approval, government could

silence or muffle the expression of disfavored viewpoints.”​ ​Matal v. Tam​, 137 S. Ct. 1744, 1748

(2017). With that in mind, the Supreme Court established a three-factor test to determine whether

speech was government speech:



                                                                                                   1
         Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 2 of 19



   1) whether the government has a history of using this medium of communication to convey

        government speech;

   2) whether a reasonable observer would conclude the government was speaking; and

   3) whether the government exercises direct control over the message.

Walker v. Texas Div., Sons of Confederate Veterans, Inc​., 135 S. Ct. 2239, 2248 (2015).


   i.      Does the Government have a History of Using this Medium to Convey

           Government Speech?


        Although City states they use their Facebook page to “to promote its own activities and

craft its own image” the City admits in its brief that the purpose of Facebook is "connecting and

interacting with others.” See Motion to Dismiss pg. 10. Generally these two concepts would not

necessarily be adverse, unless you operate a Facebook page in the way that the City of Walnut

Ridge has been operating their police department’s page.


        Governments have a history, albeit a relatively short one, of posting information on

Facebook pages, however that is not government speech. Government speech occurs when the

government is talking “at” you, not when the government is engaging a in an interactive forum.

The City’s posts generally elicited many comments from members of the community and the

City could have deleted all comments after they were published and only used Facebook to

present information. See

https://www.facebook.com/help/www/297845860255949?helpref=faq_content. The City could

have also only allowed posts to be viewed after they had been approved by an administrator

which is common on many Facebook pages. See




                                                                                                    2
         Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 3 of 19



https://www.facebook.com/help/www/248844142141117/?helpref=hc_fnav. The City could also

have banned commenters from posting videos or photos, banned the use of profanity, or even

tagging the city page from other pages. ​Id.


       In addition to ignoring procedural safeguards built into the Facebook page the City could

have developed a viewpoint-neutral commenting and posting policy, however they failed to do

that as well, and instead instituted a no “negative comment” policy. See Plaintiffs’ Exhibit B

(Screenshot of Kirksey’s policy). The City did not take these routes so we can reasonably infer

that the purpose of the page was in fact “connecting and interacting with others” in a public

forum in order to “promote its own activities and craft its own image” as the City claims.


       To fully evaluate the history of this page and compare that with the history of other

government Facebook pages, the Court would need to evaluate relevant posts by the City and

relevant comments from the public, therefore a motion to dismiss is premature. We do know that

positive “off topic” comments were indeed allowed. ​See​ Plaintiffs’ Exhibit A (Screenshot of

Walnut Ridge). Many police departments that maintain a Facebook page describe their pages as

“limited public forums.” For example, the largest police department in the state, the Little Rock

Police Department. This description seems to be pervasive throughout most department

Facebook pages, a cursory search revealed the following police department Facebook pages (and

many more) that declared themselves to be “limited public forums”:


Jackson, Missouri Police Department page:

https://www.facebook.com/JacksonMissouriPD/posts/1632519430172204 ,




                                                                                                    3
          Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 4 of 19



The Wilkes-Barre, The Pennsylvania Police Department Facebook Page:

https://www.facebook.com/pg/WBTPD/about/


The Georgia Tech Police Department Facebook page:

https://www.facebook.com/GaTechPD/app/208195102528120/?ref=page_internal


The Bourbonnais, Illinois Police Department Facebook page:

https://www.facebook.com/pg/BourbonnaisPolice/about/


The Highland Village, Texas Police Department Facebook page:

https://www.facebook.com/pg/HighlandVillagePolice/about/?ref=page_internal


The Colony, Texas Police Department Facebook page:

https://www.facebook.com/pg/TheColonyPoliceDepartment/about/


The Blytheville, Arkansas Police Department Facebook page:

https://www.facebook.com/pg/blytheville.dept/about/


         It is unknown whether these police department pages attempted to create a limited public

forum but actually created a public forum based on the rules of the page, nonetheless Walnut

Ridge is certainly going against the history of government pages by declaring their page

“government speech” as opposed to a limited public forum.


   ii.      Would a Reasonable Observer Conclude the Government was Speaking?


         In ​Walker​ and Summum, the Supreme Court said license plates designs “are often closely

identified in the public mind with the [State].” Summum, supra, at 472, 129 S. Ct. 1125. ​Walker

v. Texas Div., Sons of Confederate Veterans, Inc​., 135 S. Ct. 2239, 2248 (2015). The Court went



                                                                                                   4
             Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 5 of 19



on to explain why a Confederate battle flag on a license plate might be considered speech by a

reasonable observer:


Each Texas license plate is a government article serving the governmental purposes of vehicle
registration and identification. The governmental nature of the plates is clear from their faces:
The State places the name “TEXAS” in large letters at the top of every plate. Moreover, the State
requires Texas vehicle owners to display license plates, and every Texas license plate is issued
by the State. See § 504.943. Texas also owns the designs on its license plates, including the
designs that Texas adopts on the basis of proposals made by private individuals and
organizations. See § 504.002(3). And Texas dictates the manner in which drivers may dispose of
unused plates. See § 504.901(c). See also § 504.008(g) (requiring that vehicle owners return
unused specialty plates to the State).
Id.​ at 2248.


           On the platform Facebook, as you can see in all of Plaintiffs’ exhibits, when a person

                                                                              ​ laintiffs’ Exhibit
comments on a post their portrait and name appear beside their comment. ​See​ P

A. The speech of the person who made the comment is entirely inside a box and any user of the

platform would know this, and a person who is not a user of the platform would most likely not

be viewing a Facebook page. Any confusion could be cleared up with a blanket “disclaimer” in

every post that the any comments on the post are not necessarily the views of the department’s.

The department could also single out particularly egregious comments and respond directly by

disavowing that viewpoint. Neither measure was taken here. No reasonable person who used

Facebook would confuse the third-party speech of those who comment on the page with that of

the main Facebook page.


    iii.      Does the Government Exercise Direct Control Over the Message?

           In ​Walker​ the Court stated Texas law provides that the State “has sole control over the

design, typeface, color, and alphanumeric pattern for all license plates.” ​Id​.​ a​ t 2249. The Board




                                                                                                         5
          Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 6 of 19



must approve every specialty plate design proposal before the design can appear on a Texas

plate. ​Id.​ Accordingly, like the city government in Summum, Texas had “effectively controlled’

the messages [conveyed] by exercising ‘final approval authority’ over their selection.” 555 U.S.,

at 473, 129 S. Ct. 1125 (quoting Johanns, 544 U.S., at 560–561, 125 S.Ct. 2055). Walker v.

Texas Div., Sons of Confederate Veterans, Inc., 135 S. Ct. 2239, 2249, (2015).

         The most important fact about Facebook pages is that a page may not prevent comments

on its posts, it can only delete or hide the comments after they have been made. (citing ​How do I

control what visitors can post on my Page?

https://www.facebook.com/help/www/248844142141117/?helpref=hc_fnav ). “While you can't

disable comments on your Page's posts, you can hide or delete individual comments.” ​Id.​ This is

important because it demonstrates that the Walnut Ridge Police Department never had control

over the type of message that was being conveyed. They could retroactively “fix” any message,

but the initial message was shown to the public and the page administrators at the same time.

There was no “final approval authority” built into the Facebook platform. As referenced in

section i, the City allowed pictures and videos to be posted even though the City could have

restricted that form of expression with controls found in the “settings” portion of the page, and

the City could have (and eventually did) remove the ability of users to comment on the general

“timeline” of City’s page, where Whitfield Hyman’s original link and comment were posted. The

City never had control of any message because the City did not even exercise the fullest amount

of control that it had available, the City only censored comments after they had been made

visible to the public, and the City had a commenting policy that was viewpoint discrimination.

   iv.            ​ ​ Circuit’s ​Roach​​ ​Test Has Not Been Overturned
            The 8​th​




                                                                                                    6
          Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 7 of 19



         To determine whether speech is government speech, the 8​th​ circuit has followed a

four-point test set out by the other circuits after ​Johanns​:

    (1) the central “purpose” of the program in which the speech in question occurs;

    (2) the degree of “editorial control” exercised by the government or private entities over the

            content of the speech;

    (3) the identity of the “literal speaker”; and

    (4) whether the government or the private entity bears the “ultimate responsibility” for the

            content of the speech.

    Roach v. Stouffer​, 560 F.3d 860, 865 (8th Cir. 2009).



    1.          Central Purpose

         “The primary purpose of Missouri's specialty plate program is to allow private

organizations to promote their messages and raise money and to allow private individuals to

support these organizations and their messages.” ​Id.​ ​Although the City of Walnut Ridge states

they use their Facebook page to “to promote its own activities and craft its own image” the City

admits in its brief that the purpose of Facebook is "connecting and interacting with others.” C.f.

Doc. 6, pg. 1 with Doc. 6, pg. 10. Based on this information, it is easy to conclude that the

“central purpose” factor puts the Plaintiffs’ comments squarely in the private speech analysis, not

government speech analysis.




                                                                                                     7
          Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 8 of 19



    2. Degree of Editorial Control

        While it is true that the City of Walnut Ridge did regularly hide or delete comments from

the Police Department’s Facebook page, that does not mean that the “editorial control” tilts this

factor in favor of the Defendant. The 8​th​ circuit agreed with the 9​th​ circuit when it quoted “de

minimis editorial control over the plate design and color does not support a finding that the

messages conveyed by the organization constitute government speech.” ​Roach v. Stouffer,​ 560

F.3d 860, 866 (8th Cir. 2009). “[T]he statutory requirements address[ed] who may speak, not

what they may say.” The Supreme Court determined that when “the government sets the overall

message to be communicated and approves every word that is disseminated," the speech is

government speech. ​Johanns v. Livestock Mktg. Ass'n​., 125 S.Ct. 2055 (2005).

        The City allowed up to dozens of comments on each post, in order for them to invoke this

factor in their favor they would have to assert that they chose who spoke, chose which words

each user specifically could use, and approved every word of every comment. That is not the

case, therefore they did not have the degree of editorial control that is necessary to tilt this factor

in their favor, and Plaintiffs’ comments would be considered private speech under this analysis.



    3. The Identity of the “Literal Speaker”


        This is the most obvious factor that would not be in the Defendants’ favor when

evaluating whether speech is private or governmental. As you can see in the exhibits attached to

the complaint in this case, on Facebook each comment has a name next to it along with a picture

of the commenter. Clearly, the “literal speaker” in this case would be the private citizen, tipping




                                                                                                       8
          Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 9 of 19



this factor in favor of evaluating the comments at hand as “private speech.” See Doc. XX,

Plaintiffs’ Exhibit XX and XX.


    4. Who Bears the Ultimate Responsibility for the Content of the Speech

        Whether it be a defamation case or the criminal charge of terroristic threatening,

obviously the ultimate responsibility of what is posted on the page would lie on the shoulders of

the commenter, not of the governmental entity providing the forum.



         v. Summum and would not apply according to the Dissent in Walker

        “[T]here is no history of landowners allowing their property to be used by third parties as

the site of large permanent monuments that do not express messages that the landowners wish to

convey. ​Walker v. Texas Div., Sons of Confederate Veterans, Inc​., 135 S. Ct. 2239, 2259 (2015).

However, social media is often a hub for lively debate. While in the past there may have been

difficulty in identifying the most important places (in a spatial sense) for the exchange of views,

today the answer is clear. It is cyberspace—the “vast democratic forums of the Internet” in

general... and social media in particular. Packingham v. North Carolina, 137 S. Ct. 1730, 1735,

198 L. Ed. 2d 273 (U.S. 2017) (internal citations omitted). As ​Packingham​ alludes, Facebook

pages and profiles are often used for communication, argument, and debate.

        "Spatial limitations played a prominent part in our analysis. 'Public parks can

accommodate only a limited number of permanent monuments,' and consequently permanent

monuments 'monopolize the use of the land on which they stand and interfere permanently with

other uses of public space.'" ​Walker​ ​at 2239, 2259​.




                                                                                                      9
           Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 10 of 19



         The amount of space allowed on a Facebook post or comment is unlimited. In fact, if a

comment is too long, Facebook requires you to click “more” if you want to see that comment

expanded. A Facebook user would not be able to monopolize an entire thread. In fact, the City

could have had a rule of “no more than one comment per post per Facebook user” and that would

have been Constitutional. However, the City chose to practice an illegal “viewpoint

discrimination” policy.



   vi.                  The City of Walnut Ridge Created a Forum

         If the speech at issue not “government speech” and the speech is in a space controlled by

the government, the speech is occurring in one of four types of forums created by the

government: public forums, designated public forums, limited public forums, and nonpublic

forums. See ​Pleasant Grove City, Utah v. Summum​, ​555 U.S. 460, 484, 129 S. Ct. 1125, 1127​,

1140, (2009).​ Once it has opened a limited forum the State must respect the lawful boundaries it

has itself set. The State may not exclude speech where its distinction is not “reasonable in light

of the purpose served by the forum… nor may it discriminate against speech on the basis of its

viewpoint.” ​Rosenberger v. Rector & Visitors of Univ. of Virginia​, 515 U.S. 819, 829, 115 S. Ct.

2510, 2517, 132 L. Ed. 2d 700 (1995). The Walnut Ridge Police Department had a set of rules

for using the Facebook page which have only been referenced by the Defense and the Plaintiffs

have a right to see those rules to determine whether or not they were violated or viewpoint

neutral.




                                                                                                     10
         Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 11 of 19



       The type of forum created by Walnut Ridge is not important here, because the Plaintiffs

have sufficiently plead viewpoint discrimination, which is impermissible in any of the forums

created by a government entity. ​Id.



           A. CHRIS KIRKSEY IS NOT ENTITLED TO QUALIFIED IMMUNITY


       Kirksey bears the burden of proving that the Plaintiffs' First Amendment rights were not

clearly established. See, e.g., ​Siegert v. Gilley​, 500 U.S. 226, 231, 111 S. Ct. 1789, 1792–93, 114

L.Ed.2d 277 (1991); ​Watertown Equip. Co. v. Norwest Bank Watertown​, 830 F.2d 1487, 1490

(8th Cir.1987). The Fourth Circuit has suggested that the government “of course” would open a

forum for speech by creating a website that includes a “ ‘chat room’ or ‘bulletin board’ in which

private viewers could express opinions or post information,” or that otherwise “invite[s] or

allow[s] private persons to publish information or their positions.” ​Page v. Lexington Cnty. Sch.

Dist. One​, 531 F.3d 275, 284 (4th Cir. 2008). Government Facebook pages are such websites.

See: ​Davison v. Loudoun Cnty. Bd. of Supervisors​, 267 F. Supp. 3d 702, 716 (E.D. Va. 2017).

Plaintiff is not aware of any appellate court case law in state or federal court that has decided the

fact specific inquiry of whether deleting Facebook comments on government owned and

operated Facebook pages constitutes a violation of Constitutional rights. However, in order to

pierce qualified immunity the plaintiffs are not required to give examples of this exact fact

scenario having previously been litigated. In the light most favorable to the Defendants, the

Facebook page in this case is at best a nonpublic-forum (if not a full-blown public forum). For

example, in one case the 8​th​ Circuit held that a history department display case was a nonpublic

forum by focusing on facts that the display case was under the University of Minnesota-Duluth's



                                                                                                   11
         Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 12 of 19



control, that UMD allowed members of the history club to use it upon request, and that the

display case was dedicated to use of the UMD history department for disseminating information

about the department. ​Burnham v. Ianni​, 119 F.3d 668, 686–87 (8th Cir. 1997). ​Burnham​ does

not reference any prior case with a remotely similar fact pattern, however they still found that the

plaintiffs’ could pierce the chancellor’s qualified immunity for ordering that photographs

depicting weapons be removed from a display case. ​Id.​ Although the right of free speech is not

absolute, the First Amendment generally prevents the government from proscribing speech of

any kind simply because of disapproval of the ideas expressed. ​R.A.V. v. City of St. Paul​, 505

U.S. 377, 382, 112 S.Ct. 2538, 2542–43, 120 L.Ed.2d 305 (1992). The analysis of whether a

reasonable official should have known his conduct was unconstitutional should not rest on

similar facts, but only on applying the facts to case law in order to determine which forum was

created. Although the courts are generally more strict with similar case law on point with the

actions of police officers when making arrests because the decisions often involve great bodily

harm and must be made in the blink of an eye. That is not the case with static Facebook

comments, at least not the comments presented in this case.


       Courts have recognized a First Amendment interest in protecting speech about official

misconduct is also a governmental interest, and there are circumstances in which that interest

outweighs any other governmental interests that may be implicated. The instant case involves

such circumstances. “[S]peech concerning public affairs is more than self-expression; it is the

essence of self-government.”) (alteration in original) (internal quotation marks and citation

omitted); ​Brawner v. City of Richardson​, 855 F.2d 187, 192 (5th Cir.1988) (discussing, in the

course of a Pickering balancing case, “the public's interest in the disclosure of misconduct or



                                                                                                   12
         Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 13 of 19



malfeasance”). Courts have repeatedly emphasized the great First Amendment significance of

speech bearing on official misconduct, “especially when it concerns the operation of a police

department.” ​Brawner​, 855 F.2d at 191–92, quoted by ​Kinney v. Weaver​, 367 F.3d 337, 361 (5th

Cir. 2004). Due to the extensive case law that suppressing speech critical of police departments

outweighs other government interests, Kirksey was on notice that deleting the Facebook

comments and posts outweighed the government’s interest in practicing “government speech.”


       In the Walnut Ridge case, it is important to have a factual background of what the video

links actually displayed and the incidents they were trying to bring to light. See:

https://youtu.be/pRbjc068wts , which eventually led to

https://www.youtube.com/watch?v=dkf6OupAHFU , and

https://www.youtube.com/watch?v=ulnhI2wChdQ . The subject of the video the Plaintiffs posted

to the Walnut Ridge Police Department page was Adam Finley. citing:

https://www.washingtonpost.com/news/the-watch/wp/2018/07/10/an-arkansas-man-complained-

about-police-abuse-then-town-officials-ruined-his-life/ accessed on 10/30/2018.


       In these three videos and subsequent reports, it became clear that Finley was falsely

arrested, threatened, and poorly treated during an unconstitutional stop by a police officer who

was employed by the Walnut Ridge Police Department. ​Id.​ When Finley went to file an official

complaint about the incident, the first video was reviewed by Chris Kirksey and Finley was cited

with two baseless crimes, presumably in retaliation for filing a complaint. ​Id.​ During that

interaction, Kirksey appears to convince Finley’s wife that Finley was in the wrong during the

stop, and Finley’s wife subsequently filed for divorce. ​Id.​ Finley’s complaint was received by

Mayor Snapp, and the offending officer was given a warning for the language he used during the


                                                                                                   13
            Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 14 of 19



initial interaction, but no other disciplinary actions were taken at that time. ​Id.​ The egregiousness

of that scenario and the importance that it be heard far outweighed any other governmental

interest.


        The Federal District Courts are littered with successful claims, in addition to the case

cited by the Defendants, there have been successful cases in Virginia, Hawai’i, Maine, and

Indiana. See: ​Davison v. Loudoun City. Bd. of Supervisors​, 267 F. Supp. 3d 702, 716 (E.D. Va.

2017), ​Hawaii Def. Found. v. City & City. of Honolulu​, No. CIV. 12-00469 JMS, 2014 WL

2804448, (D. Haw. June 19, 2014), ​Leuthy v. LePage​, No. 1:17-CV-00296-JAW, 2018 WL

4134628 (D. Me. Aug. 29, 2018), and citing

https://www.indystar.com/story/news/2016/08/04/beech-grove-aclu-reach-settlement-facebook-c

ase/88075666/ accessed on 10/30/2018.


        The District Court in ​LePage ​held “The Governor is correct that the government's own

speech is immune from First Amendment scrutiny,… however, he fails to persuade the Court on

this motion to dismiss that his speech is at issue in this case. Based solely on the allegations in

the Complaint, the Court must disagree with the premise that all of the information on the

Governor's Facebook page constitutes his speech. The posts on the Facebook page are labeled

with the name of the person who posted them, and the Governor's speech—his posts—is distinct

from the private citizen posts.” ), ​Leuthy v. LePage​, No. 1:17-CV-00296-JAW, 2018 WL

4134628 (D. Me. Aug. 29, 2018). ​LePage​ went further to decline to extend the legal reasoning in

Morgan​ and also noted that there were factual differences in the cases. ​Id.​ and ​Morgan v. Bevin​,

298 F. Supp. 3d 1003 (E.D. Ky. 2018). The district court in ​Morgan ​deemed the accounts




                                                                                                      14
          Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 15 of 19



“privately owned channels of communication and are not converted to public property by the use

of a public official.” ​Id​.​ at 1011.


        Morgan​ is also distinguishable from this case, Governor Bevin stated that he blocks both

positive and negative comments that are off topic. Id at 1003, 1008. Also the Court held that it

was the governor’s “personal” speech, because he is speaking on his own behalf, even if it was

on his own behalf as a public official. Id at 1003, 1010–11. That analysis does not translate to

this case where the Facebook page in question is the name of a governmental department (City of

Walnut Ridge Police Department), the department is not an elected politician who may have

greater or different levels of immunity regarding his suppression of speech, and the Governor

was at least attempting to enforce the rules of a limited public forum. ​Id.​ Unlike our case,

Governor Bevin has set up his Facebook Page so that members of the public cannot post on their

own to his timeline, but can only respond to what he has posted. ​Morgan v. Bevin​, 298 F. Supp.

3d 1003, 1008 (E.D. Ky. 2018). In this case, Whitfield Hyman was able to post on the general

timeline of the City of Walnut Ridge Police Department, the department deleted that post, and

then disabled everyone from being able to post on the general timeline. The Defendants’

insinuation that the Plaintiff’s first post was “off topic” is erroneous because that was not the

reason for the deletion of the comments, we do not even know if that was against the written

policy referenced by Kirksey. When it comes to the other characterizations of the Plaintiff’s

other comments as being off-topic, that is not the reason for the comments being deleted because

we have evidence of the unconstitutional policy in Kirksey’s comment and his reference to

another heretofore unprovided “privacy” policy. See Plaintiff’s Exhibit A (Kirksey Screenshot).




                                                                                                    15
         Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 16 of 19



      B. The City had an Unconstitutional Custom Policy or Practice of Illegally Deleting

                                             Negative Comments

        In addition to deprivations of rights caused by official policy, local governments may be

sued for deprivations caused by "governmental 'custom' even though such a custom has not

received formal approval through the body's official decision-making channels." ​Monell v. New

York City Department of Social Services​, 436 U.S. 658, 690-92 (1978). To establish a custom or

practice in the absence of a formal policy will usually require proof of repeated incidents

suggesting a pattern or practice. The existence of a widespread practice can be so permanent and

well-settled to constitute a custom or usage with the force of law. ​Id.​ See, e.g., ​Spell v.

McDaniel​, 824 F.2d 1380, 1387 (4th Cir. 1987) (Custom or usage has force of law as

"widespread practice" when "duration and frequency of the practices warrants a finding of either

actual or constructive knowledge by the governing body [or policymaker with responsibility for

oversight and supervision] that the practices have become customary among its employees.")

“[T]he identification of those officials whose decisions represent the official policy of the local

government unit is itself a legal question” to be resolved by the trial judge before the case is

submitted to the jury. ​Jett v. Dallas Independent School District​, 491 U.S. 701, 797 (1989).

        The jury then must determine whether those officials who have the power to make

official policy caused the deprivation of rights by their decisions "or by acquiescence in a

longstanding practice or custom which constitutes the 'standard operating procedure' of the local

government entity. ​Id.​ While the Defendants are correct that the single act of a non-policy maker

does not constitute a custom or policy, that is not what is at issue here. In this case, we have at

least four separate comments that have been deleted, and it is obvious from Kirksey’s comment




                                                                                                      16
         Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 17 of 19



that there are many more, dating back at least twenty-two weeks prior to the Plaintiffs’

comments in this case being deleted. ​See​ ​Plaintiffs’ Exhibit A (Kirksey Screenshot). There are at

least two written policies regarding Facebook use by third-parties that were publicly available for

anyone in city government to view at any time until the deactivation of the page. ​Id.

       If Kirksey is not a policy maker, who wrote this policy that he is referencing? Was it

acquiesced to or ratified by the City? Whether or not an employee is a “policymaker” is a legal

distinction, but if Kirksey was allowed to write policies then he was a policymaker. We know

there is a policy, who came up with the policy? Did this policy become a custom after being up

for at least 22 weeks before the four comments in this case were deleted? Are we really supposed

to believe that nobody in the city government other than Kirksey knew about this official policy?

Until a factual inquiry is completed into why the other comments were deleted is complete, a

judgment on the pleadings would be incomplete at this time. Even then, the very fact that

Kirksey had made publicly available a policy that he may have written could be enough for the

Plaintiffs’ to be granted summary judgment.

                                          CONCLUSION

       To dismiss Plaintiffs’ complaint at this stage would be premature given that all

reasonable inferences must be held in favor of the Plaintiffs. Furthermore, Plaintiffs’ complaint

goes beyond just stating bare legal conclusions and alleges all required legal elements as to the

claims made.

The court assumes all factual allegations in the complaint to be true, giving the plaintiff full




                                                                                                    17
         Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 18 of 19




benefit of the doubt.

       WHEREFORE, the Plaintiffs respectfully request that this Court deny the Defendants’

motion to dismiss.



                                          Respectfully submitted,
                                          ATTORNEY FOR PLAINTIFFS



                                          By: ​/s/Kesha Chiappinelli
                                          Kesha Chiappinelli, #2009175
                                          The Zaffino Law Firm
                                          400 W. Capitol Ave. Suite 1700
                                          Little Rock, AR 72201
                                          (501) 492-3412 Telephone
                                          (501) 897-6500 Facsimile
                                          Kesha@ZaffinoLaw.com




                                                                                             18
        Case 3:18-cv-00230-DPM Document 9 Filed 10/30/18 Page 19 of 19




                                 CERTIFICATE OF SERVICE
        I, Kesha Chiappinelli, hereby certify that on this 30th day of October 2018 I
electronically filed the foregoing with the Clerk of the Court using the CM/ECF System which
will send notice to counsel listed below:

John L. Wilkerson, ABA#2008046
Attorney at Law
P.O. Box 38
North Little Rock, AR 72115
Phone: 501-978-6136 Fax: 501-978-6567
Email: ​JWilkerson@arml.org

Lanny Richmond II, ABA#2015137
Attorney at Law
P.O. Box 38
North Little Rock, AR 72115
Phone: 501-537-3784 Fax: 501-537-7261
Email: ​LRichmond@arml.org                       /s/Kesha Chiappinelli ABN#2009175




                                                                                         19
